In the Supreme Court of Georgia



                                Decided: August 10, 2021



  S21Y0608. IN THE MATTER OF TIMOTHY WALTER BOYD.

     PER CURIAM.

     This disciplinary matter is before the Court on the report and

recommendation of the special master, Laura J. Murphree,

recommending that the Court disbar Thomas Walter Boyd (State

Bar No. 072790) from the practice of law for his violations of Rules

1.2, 1.3, 1.4, 1.5, 1.15 (I), 4.1, and 8.4 of the Georgia Rules of

Professional Conduct, see Bar Rule 4-102 (d), in connection with his

handling of one client matter. This Court recently rejected Boyd’s

third petition for voluntary discipline as to a different disciplinary

matter. See In the Matter of Boyd, 310 Ga. 1, 4-5 (849 SE2d 172)

(2020).

     In this case, Boyd, who has been a member of the Georgia Bar

since 1992 and the Virginia Bar since 1988, failed to answer the
properly served formal complaint1; therefore, the facts set out in that

complaint were deemed admitted. See Bar Rule 4-212 (a). Those

facts are that a woman hired Boyd to prepare her last will and

testament, but passed away in 2017 before the will was completed.

After the woman’s death, her parents, who lived in Florida, traveled

to Georgia for the funeral. The deceased’s father submitted a claim

to the deceased’s life insurance provider for payment owed for

services provided at the deceased’s residence following her death.

The insurance company paid the claim in early December 2017 by

issuing two checks made payable to the estate in the amounts of

$1,000 and $6,280.

      While in Georgia, the deceased’s parents (accompanied by a

friend of the deceased) met with Boyd and retained him to assist the

father in qualifying and serving as the administrator of the

deceased’s estate. The father provided the insurance company’s




      1The formal complaint ultimately was served by publication pursuant to
Bar Rule 4-203.1 (b) (3) (ii) after Boyd failed or refused to acknowledge receipt
of the formal complaint via mail, and an attempt at personal service was
unsuccessful.
                                       2
checks to Boyd and directed him to endorse those checks to the

service provider as payment for its services. Although Boyd agreed

to the representation, he failed to provide the deceased’s father with

an hourly rate for his legal services and instead advised that his fee

would be between $2,000 and $5,000, depending upon the work that

needed to be completed. The parties agreed that the fee would be

paid from the estate, but Boyd never provided an engagement letter

detailing the scope and proposed costs of the representation, despite

the father’s repeated requests for it.

     With respect to the representation, Boyd recommended that

the father (hereinafter, “client”) give him power of attorney to

complete the final actions of the deceased’s estate because the client

resided in Florida. The client agreed, and in January 2018, he signed

a Limited Power of Attorney form that authorized Boyd to make

decisions concerning only the real estate within the estate. Boyd

attended a closing of the sale of the deceased’s residence in February

but failed to provide the client with any closing documents. The

client eventually obtained a copy of the closing documents from the

                                   3
real estate agent and discovered an unauthorized debit item on the

settlement statement in the amount of $14,397.50 for “Seller

Probate Attorney Fees to Boyd Law Group, LLC.” The client had not

authorized the debit for attorney fees and Boyd had never advised

him of the debit. In the meantime, despite the client directing him

in December 2017 to pay the service provider for its services and

making repeated follow-up requests that he do so, Boyd did not pay

the service provider until the end of February 2018.

     Around the same time, the client asked his deceased daughter’s

friend to have Boyd give her the checkbook for a bank account Boyd

opened at Piedmont Bank with the proceeds from the sale of the

deceased’s residence, along with copies of all checks received for the

estate, the life insurance policy, and any jewelry appraisals. Boyd

met the friend at the bank and added her to the bank account. Once

the friend obtained online access to the account, she confirmed that

(1) the proceeds from the mortgage closing were deposited into the

account; (2) Boyd had written two checks payable to “Cash” in the

amount of $5,750 and $8,900 from that account; (3) the account

                                  4
indicated that Boyd used a separate check to pay the service

provider (rather than endorsing the insurance company checks as

instructed by the client); (4) the two checks from the insurance

company were never deposited into an estate account; (5) Boyd never

opened an estate account; and (6) Boyd was the only authorized

signatory listed on the account. After the friend notified the client of

her findings, he instructed her to immediately close the bank

account and deposit all funds into a new estate account he had

established, which she did.

     In March 2018, the client sent Boyd correspondence requesting

an itemized bill for services and fees related to the residential

mortgage closing, documentation of any and all payments received

by the estate, and supporting documents related to the two “cash”

withdrawals from the Piedmont Bank account. The day after the

client sent the correspondence, the friend learned that Boyd had

deposited the two checks from the insurance company, which were

made out to the estate, into a different unauthorized bank account

located at Fifth Third Bank — an account on which Boyd was the

                                   5
only signatory and about which he never advised the client. When

confronted about this issue, Boyd provided to the friend a cashier’s

check in the aggregate amount of $7,280 (the total of the insurance

company’s two checks), which she deposited into the estate account.

     After the client received no response from Boyd to his letter, he

sent additional correspondence in April 2018, requesting a full

accounting and additional detailed information about the improper

and unauthorized fees showing on the settlement statement, the two

checks Boyd wrote on the Piedmont Bank account made payable to

cash, and the funds improperly deposited into the unauthorized

account at Fifth Third Bank. Boyd never responded to the client,

provided him an accounting, or refunded any unearned fees.

     Based on these facts, the special master found that Boyd

violated Rule 1.2 by failing to abide by the client’s instructions with

respect to the representation; Rule 1.3 by failing to promptly pay the

service provider, provide mortgage closing documents to the client,

and establish a separate estate account for the property sale

proceeds; Rule 1.4 by failing to notify the client of the fees or cash

                                  6
payments, to inform him of the bank accounts and the withdrawals

from them, and to provide an itemized accounting of disbursements

made on behalf of the estate; Rule 1.5 by collecting without his

client’s knowledge or consent a fee of $14,397.50 from the mortgage

closing proceeds and two other fees through cash withdrawals from

the estate proceeds — fees totaling $29,047.50, which is not a

customary fee for the legal services provided; Rule 1.15 (I) by

keeping the funds associated with the estate in a checking account

rather than an approved trust account, disregarding repeated

requests by the service provider and the client to pay amounts owed,

and failing to provide the accounting of the funds held for the estate

despite the client’s requests; Rule 4.1 by falsely advising the real

estate agent that fees of $14,397.04 were authorized and should be

disbursed to him as fees in conjunction with the real estate closing;

and Rule 8.4 by making false statements to the real estate agent

regarding his entitlement to the $14,397.04 fee, concealing from the

client the receipt of that fee and the two other withdrawals, and



                                  7
concealing from the client the existence of the various unauthorized

bank accounts.

     In considering the appropriate level of discipline for Boyd’s

misconduct, the special master referenced the ABA Standards for

Imposing Lawyer Sanctions, see In the Matter of Morse, 266 Ga. 652,

653 (470 SE2d 232) (1996), noting that, under those standards,

disbarment is appropriate when a lawyer causes injury or potential

injury to a client or causes a significant or potentially significant

adverse effect on the legal system by knowingly converting client

property, see Standard 4.1; knowingly failing to perform services for

a client, see Standard 4.4; knowingly deceiving a client with the

intent to benefit the lawyer or another, see Standard 4.6; and

knowingly engaging in conduct that is a violation of a duty owed as

a professional with the intent to obtain a benefit for the lawyer, see

Standard 7.1.2 The special master found no factors in mitigation of


     2 The special master also referenced ABA Standard 6.11, which provides
that disbarment is appropriate when an attorney, with the intent to deceive
the court, submits a false document or improperly withholds material
information, causing serious or potentially serious harm to a party or on the

                                     8
discipline, but she noted that the record showed the following factors

in aggravation: (1) prior disciplinary history, in that Boyd received

a formal letter of admonition from the State Bar’s Investigative

Panel (now the State Disciplinary Board) in 2011, an Investigative

Panel reprimand in 2012, and an Investigative Panel reprimand in

2014; (2) dishonest or selfish motive; (3) a pattern of misconduct

based on this and prior offenses; (4) multiple offenses committed

within this case; (5) bad faith obstruction of the disciplinary

proceeding by intentionally failing to comply with rules or orders of

the Bar; (6) vulnerability of the victim, as an elderly parent burying

his only child; and (7) substantial experience in the practice of law.

See Standard 9.22 (a), (b), (c), (d), (e), (h), and (i). Noting that this

Court has disbarred attorneys facing similar charges, see In the

Matter of Holliday, 308 Ga. 216 (839 SE2d 518) (2020) (disbarring

attorney for violations of a variety of Rules including Rules 1.2, 1.3,

and 8.4 (a) (4) in multiple client matters); In the Matter of Johnson,



legal proceeding. This standard is not applicable to these circumstances, and
has no bearing on our disposition.

                                     9
308 Ga. 233 (838 SE2d 755) (2020) (same); In the Matter of Moore,

303 Ga. 296 (811 SE2d 343) (2018) (same); In the Matter of Watkins,

302 Ga. 226 (805 SE2d 816) (2017) (same), the special master

recommended disbarring Boyd.

     Based on our review of the record, we agree that disbarment is

an appropriate sanction for Boyd’s actions in this case. Accordingly,

it is hereby ordered that the name of Timothy Walker Boyd be

removed from the rolls of persons authorized to practice law in the

State of Georgia. Boyd is reminded of his duties pursuant to Bar

Rule 4-219 (b).

     Disbarred. All the Justices concur.




                                 10